IVER J. BOYUM, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Boyum v. CommissionerDocket No. 11190.United States Board of Tax Appeals7 B.T.A. 1084; 1927 BTA LEXIS 3024; August 15, 1927, Promulgated *3024 J. B. Harlacher, Esq., for the respondent.  SMITH *1084  SMITH: This is a proceeding for the redetermination of a deficency in income tax for the year 1921 in the amount of $380.62.  The point in issue is whether the petitioner should be required to account for $3,000 bonus paid to him in January, 1921, as of the year 1920, or as of the year 1921.  FINDINGS OF FACT.  The petitioner is an employe of the Fergus Falls Woolen Mill, Fergus Falls, Minn.  He was employed at a salary of $3,600 a year.  On January 6, 1921, the board of directors of the woolen mill voted him a bonus of $3,000 for the year 1920.  He returned this as income of the year 1920.  The respondent has excluded it from the income of 1920 and included it in the petitioner's income for the year 1921.  The petitioner kept his books and made his returns on the cash receipts and disbursements basis.  Judgment will be entered for the respondent.Considered by LITTLETON.